UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ASKEW,

                                            Plaintiff,
                                ^alnst-
                             -ags                                          IS Civ. 7496 (FED)

 LINDSEY,ETAL.,                                                         ORDER.GRANTING
                                                                       PRO BONO COUNSEL
                                            Defendant.
PAUL E. DAVISON, U.S.MJ.:

        On January 5, 2016, plaintiff (who has been proceedmgpro se} moved for the appointment

of pro bono counsel. [Dkt. 13.] On March 31, 2016, the Honorable Kenneth M. Karas denied


plaintiffs motion without prejudice, observing that plaintiff "may renew his request" if


"circumstances change materialiy[.]" [Dkt. 40.] The parties subsequently consented to my


jurisdiction for all purposes. [Dkt. 93.]


        The trial of this action is now scheduled to proceed on April 20, 2020. Acting sna sponfe,


the Court finds that the prospect ofajury trial is a changed circumstance, and that the participation


of counsel learned in the law and the rules of the Court will likely lead to a more just determination


of this action. See Hodee v. Police Officers, 802 F.2d 58, 61 (2d Cir. 1986).


        Accordingly, the Clerk of Court is directed to attempt to locate pro hoiw counsel to


represent plaintiff at the upcoming trial. The Court advises plaintiff that there are no funds


available to retain counsel in civil cases and that the Court relies on volunteers. If an attorney


volunteers, the attorney will contact plaintiff directly. There is no guarantee, however, that a


volunteer attorney will decide to take the case, so plaintiff should remain prepared to proceed to


trial without an attorney.



       'The Court notes that, under the Court's Standing Order regarding the Creation and
Administration ofthe Pro Bono Fund (16-MC-0078),;?ro bow counsel may apply to the Court for
reimbursement of certain out-of-pocket expenses spent in furtherance of plaintiff s case. The Pro
Bono Fund is especially intended for attorneys for whom pro bono service is a financial hardship,




                                                                       ^e^ ^'
Dated: December 5, 2019
      White Plains, New York




                                            ^ISON
                               United States Magistrate Judge
